The opinion of the court was delivered by
Van Syokel, J.
The writ in this case brings up for review the action of the street and water board of Jersey City, directing the street committee to remove the tracks of the prosecutors in Pearl street, passed without notice to them.
An act of the legislature, passed March 24th, 1869 (Pamph. L., p. 560), authorized the Yew Jersey Railroad Company to lay the tracks in question, which right became subsequently invested in the Pennsylvania Railroad Company.
*81The legislature, representing the state, has paramount authority over its public ways, including the streets in cities as well as the county roads, and the legislature can at any time resume the power previously granted to municipal subdivisions of the state. Skinkle v. Essex Public Road Board, 18 Vroom 93; affirmed in 140 U. S. 334; Mayor v. Jersey City Railroad Co., 5 C. E. Gr. 366.
The resolution certified by the prosecutors is without legal authority and should be set aside.